Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of adipaldehyde as the elected carbonyl compound, an alcohol ethoxylate surfactant as the elected surfactant, potassium acetate as the elected buffer, and spray, fog, foam or mist as the elected form of solution in the reply filed on 02/19/2019 is maintained.
The elected species has been found to be either anticipated or rendered obvious by prior art. During the course of examination, certain prior art that pertains to nonelected species (citral) was found, and in the interest of advancing prosecution of the application it has been applied to the appropriate claims below. The prior art search, however, has not be extended unnecessarily to cover all  nonelected species, and the requirement for a species election has not been withdrawn because the claims include subject matter that has not been searched, such as the nonelected aldehyde compound. See MPEP § 803.02 


Claim Status
Claim 14 remain withdrawn. Claims 9, 11-14, and 16-17 remain pending. Claims 1-8, 10, 15, and 18-32  are canceled. Claims 9, 11-13, and 16-17 remain under examination. The 


Action Summary
Claims 9, 11-13, and 16-17 rejected under 35 U.S.C. 103 as being un-patentable over Martin et al. (8,252,844), Emerson et al. (US5,676,958), and U.S. Army Corps of Engineers, Biocides for industrial use, April 2012, pages 1-6 are withdrawn in light of claim amendment. 
Claims 9, 11-13, and 16-17 on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 8,252,844 in view of Emerson et al. (US5,676,959), and U.S. Army Corps of Engineers are withdrawn in light of claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Martin et al. (8,252,844) in view of Madsen et al. (US3,941,777) and Cole (US4,049,828). 
Martin et al. teach a composition comprising a stable aldehyde solution comprising 
(a) an aldehyde comprising at least one of the following: a monoaldehyde (Diagram 1), a dialdehyde (Diagram 2) and a cyclic aldehyde (Diagram 3) in a 0.001% to 25% m/v concentration: 
R-CHO 					Diagram 1 
OHC-R1-CHO 				Diagram 2 
R3-CHO 				Diagram 3 
and wherein: 
R =hydrogen, a straight hydrocarbon chain between 1 and 12 carbon atoms in length, or a branched hydrocarbon chain between 2 and 12 carbon atoms in length; 
-R1=a hydrocarbon chain between 2 and 12 carbon atoms in length; and 
3=a cyclic hydrocarbon having 5 or 6 carbon atoms, 
(b) a surfactant or detergent selected from the group consisting of: an alcohol ethoxylate surfactant, a nonylphenol surfactant, sodium lauryl ethyl sulphate, sodium lauryl sulphate, and cocopropyldiamide (CPAD);
 (c) a sufficient amount of a pH modifier to bring the pH of the solution to within a 6.0 to 8.5 range; and
 (d) a buffer comprising sodium acetate or sodium acetate tri-hydrate and at least one component selected from the group consisting of: potassium acetate, calcium acetate, magnesium acetate, lithium acetate, propylene glycol, hexalene glycol, sodium phosphate, sodium tri-phosphate, potassium phosphate, lithium phosphate, zinc perchlorate, zinc sulphate, cupric chlorate and cupric sulphate (claim 1) wherein the aldehyde comprises at least one component selected from the group consisting of: formaldehyde, acetaldehyde, proprionaldehyde, butraldehyde, pentanaldehyde, hexanaldehyde, heptanaldehyde, octanaldehyde, nonanaldehyde, glutaraldehyde, succinaldehyde, ethane dialdehyde, 2-ethyl hexanaldehyde, iso-valeraldehyde, chloraldehyde hydrate, furfuraldehyde, paraformaldehyde (claim 2). Moreover, Martin et al. teach the surfactant or detergent in a 0.1% to 25% m/v concentration (claim 4) and  the buffer in at least a 0.05% m/v concentration (claim 6). The concentration of the buffer and the concentration of the aldehyde compound overlaps the concentrations of buffer and aldehyde compound claimed.  The stable aqueous solution is diluted with potable water to produce a dispersant, see para [0040]. The aqueous aldehyde solution  can have foaming properties, see para [0015]. Martin et al teach the buffer mixture comprising sodium acetate trihydrate and potassium acetate and the preferred aldehyde  glutaraldehyde 
    PNG
    media_image1.png
    56
    407
    media_image1.png
    Greyscale
, see para [0035]. Additionally, Martin et al. teach aldehydes are widely used in many industrial processes; importantly due to the ability of an aldehyde function group of an aldehydes molecule to react with free amine groups of, for example, a cell membrane of a microorganism, aldehydes demonstrate a biocidal effect, see para [0002]. Martin et al. teaches the aldehyde and surfactant/surfactant form a complex solution wherein the aldehyde is allowed to interact with the surfactant/detergent in a complexing reaction, see Abstract. Although, Martin et al. do not specifically disclose adipaldehyde

    PNG
    media_image2.png
    136
    329
    media_image2.png
    Greyscale
, the aldehydes taught encompass

    PNG
    media_image3.png
    523
    1023
    media_image3.png
    Greyscale

1 is a hydrocarbon chain between 2 and 12 carbon atoms in length, one of ordinary skill in the art would reasonably expect the aldehydes taught by Martin et al. teach encompass  adipaldehyde. Furthermore, the aldehyde taught by Martin et al differs from instant application at the alkyl (Shelly’s glutaraldehyde versus instant applicant's adipaldehyde).  These are considered chain homologs. The MPEP 2144.09 which states:  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).
The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new aldehyde compounds). See MPEP 2144.09 (111). There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I).
Martin et al. do not teach applying the stable aldehyde solution to an environment containing an immature form of an insect for controlling insects. However, Martin et al. teaches there are a number of problems associated with the use of an aldehyde solution as a biocidal product. Not only does a user have to dilute the product prior to use but also activate it. The 
Madsen et al. teaches compounds such as alkyl, terpenoid and olefinic oximethers of some aryl, pyridyl and alifatic aldehydes and ketones, and their preparation and use possess improved juvenile hormonal activity which can be utilized first and foremost to inhibit the metamosphosis of insect larvae and to act as sterilizing or ovicidal agent, consequently, can be utilized in the control of insects, see Abstract. 
Cole teaches a method of inhibiting the feeding of the larvae of moths and killing the larvae of mosquitoes which comprises applying to the larvae 0.03 to 0.1 microliter of citral per larva, see claims 4 and 5. It is noted that Citral is an aliphatic aldehyde. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to apply the stable aqueous aldehyde composition taught by Martin et al. to a moth larvae and/or larvae of mosquitoes to inhibit the moth larvae and/or to kill the larvae of 
		Applicant’s argument and Response to Applicant’s argument
 	Applicant argument with respect comparing the composition taught by Emerson citing the Declaration is not persuasive as Emerson is no longer cited in the rejection. 
Applicant’s arguments  with respect to the Emerson, and US Army Corps of Engineers  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madsen et al. (US9,941,777) and Cole (US4,049,828). 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 9, 11-13, and 16-17 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-15 of U.S. Patent No. 8,252,844 in view of Madsen et al. (US9,941,777) and Cole (US4,049,828).
Although the claims at issue are not identical, they are not patentably distinct from each other. The U.S. patent claims teach a stable aqueous aldehyde solution that includes:
 (a) an aldehyde comprising at least one of the following: a monoaldehyde (Diagram 1), a dialdehyde (Diagram 2) and a cyclic aldehyde (Diagram 3) in a 0.001% to 25% m/v concentration: 
R-CHO 					Diagram 1 
OHC-R1-CHO 				Diagram 2 
R3-CHO 				Diagram 3 
and wherein: 
R =hydrogen, a straight hydrocarbon chain between 1 and 12 carbon atoms in length, or a branched hydrocarbon chain between 2 and 12 carbon atoms in length; 
-R1=a hydrocarbon chain between 2 and 12 carbon atoms in length; and 
-R3=a cyclic hydrocarbon having 5 or 6 carbon atoms, 
(b) a surfactant or detergent selected from the group consisting of: an alcohol ethoxylate surfactant, a nonylphenol surfactant, sodium lauryl ethyl sulphate, sodium lauryl sulphate, and cocopropyldiamide (CPAD);
 (c) a sufficient amount of a pH modifier to bring the pH of the solution to within a 6.0 to 8.5 range; and
 (d) a buffer comprising sodium acetate or sodium acetate tri-hydrate and at least one component selected from the group consisting of: potassium acetate, calcium acetate, magnesium acetate, lithium acetate, propylene glycol, hexalene glycol, sodium phosphate, sodium tri-phosphate, potassium phosphate, lithium phosphate, zinc perchlorate, zinc sulphate, cupric chlorate and cupric sulphate (claim 1) wherein the aldehyde comprises at least one component selected from the group consisting of: formaldehyde, acetaldehyde, proprionaldehyde, butraldehyde, pentanaldehyde, hexanaldehyde, heptanaldehyde, octanaldehyde, nonanaldehyde, glutaraldehyde, succinaldehyde, ethane dialdehyde, 2-ethyl hexanaldehyde, iso-valeraldehyde, chloraldehyde hydrate, furfuraldehyde, paraformaldehyde (claim 2). Moreover, the U.S. patent claims teach the surfactant or detergent in a 0.1% to 25% m/v concentration (claim 4) and  the buffer in at least a 0.05% m/v concentration (claim 6). The concentration of the buffer overlaps with that claimed.  While the U.S. patent claims do not teach at least one aldehyde compound is complexed with the surfactant/detergent, as evidenced by the Abstract of the U.S. patent, the aldehyde compound is complexed with the surfactant/detergent.
Although, the U.S. patent claims do not specifically disclose adipaldehyde

    PNG
    media_image2.png
    136
    329
    media_image2.png
    Greyscale
, the aldehydes taught encompass

    PNG
    media_image3.png
    523
    1023
    media_image3.png
    Greyscale

,see claim 1. Since the U.S. patent claims teach the aldehyde can be dialdehyde wherein R1 is a hydrocarbon chain between 2 and 12 carbon atoms in length, one of ordinary skill in the art would reasonably expect the aldehydes taught by Martin et al. teach encompass  adipaldehyde. Furthermore, the aldehyde taught by U.S. patent claims differs from instant application at the alkyl (Shelly’s glutaraldehyde versus instant applicant's adipaldehyde).  These are considered chain homologs. The MPEP 2144.09 which states:  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).

The claims of the U.S. patent do not teach applying the stable aldehyde solution to an environment containing an immature form of an insect for controlling insects.
Madsen et al. teaches compounds such as alkyl, terpenoid and olefinic oximethers of some aryl, pyridyl and alifatic aldehydes and ketones, and their preparation and use possess improved juvenile hormonal activity which can be utilized first and foremost to inhibit the metamosphosis of insect larvae and to act as sterilizing or ovicidal agent, consequently, can be utilized in the control of insects, see Abstract. 
Cole teaches a method of inhibiting the feeding of the larvae of moths and killing the larvae of mosquitoes which comprises applying to the larvae 0.03 to 0.1 microliter of citral per larva, see claims 4 and 5. It is noted that Citral is an aliphatic aldehyde. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to apply the stable aqueous aldehyde composition taught by U.S. patent claims to a moth larvae and/or larvae of mosquitoes to inhibit the moth larvae and/or to kill the larvae of mosquitoes to give Applicant’s claimed method. One would be motivate to do so because aliphatic aldehydes are known to inhibit insect larvae and to act as sterilizing or 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that the U.S. patent claims do not teach the newly added limitations. In response, the Examiner finds Applicant’s argument not persuasive because the newly added limitations are obvious over the combination of the U.S. patent claims, Madsen et al., and Cole. 
Applicant’s arguments  with respect to the Emerson, and US Army Corps of Engineers  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madsen et al. (US9,941,777) and Cole (US4,049,828). 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628